Order                                                                                    Michigan Supreme Court
                                                                                               Lansing, Michigan

                                                                                                     Clifford W. Taylor,
  July 2, 2008                                                                                               Chief Justice

                                                                                                   Michael F. Cavanagh
                                                                                                   Elizabeth A. Weaver
                                                                                                          Marilyn Kelly
                                                                                                     Maura D. Corrigan
                                                                                                   Robert P. Young, Jr.
                                                                                                   Stephen J. Markman,
  136739 & (3)                                                                                                    Justices




  JAMES SCHMIDT, 

        Plaintiff, 

  v                                                             SC: 136739
                                                                AGC: 1288/04
  ATTORNEY GRIEVANCE
  COMMISSION,
       Defendant.
  _________________________________________/
      On order of the Court, the motion for immediate
  consideration is GRANTED.          The complaint for
  superintending control is considered, and relief is
  DENIED, because the Court is not persuaded that it
  should grant the requested relief.




                       I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                 foregoing is a true and complete copy of the order entered at the direction of the Court.
                       July 2, 2008                        _________________________________________
      p0701                                                                Clerk